Citation Nr: 1331683	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-45 877	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lumbar strain and mild levoscoliosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a videoconference hearing before the Board in September 2013; however, in a written submission received by the RO the month prior, he cancelled his hearing request.  The Veteran has not submitted another request for a Board hearing since that time.  In light of this submission and the Veteran's request to withdraw his appeal, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2012).

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On September 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, the Veteran, through his authorized representative, withdrew this appeal in a September 2013 written submission.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it dismissed. 


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


